         Case 1:19-cr-10080-NMG Document 2190 Filed 09/13/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA
                                                          No. 1:19-CR-10080-NMG
    v.

 GREGORY COLBURN et al.,

                  Defendants


           DEFENDANTS’ MOTION TO EXCLUDE INADMISSIBLE
   HEARSAY EVIDENCE PRESENTING FINDINGS FROM THE GOVERNMENT’S
    INVESTIGATION AND USC’S SUBSEQUENT INTERNAL INVESTIGATION

         The Government is attempting to introduce the selective findings of its own criminal

investigation and an internal investigation conducted by the University of Southern California.

This is a direct violation of the prohibition against hearsay and the protections of Rule 403.

Defendants Gamal Abdelaziz and John Wilson respectfully ask that this Court prevent the

Government from violating the Federal Rules of Evidence by excluding Exhibit 709, which the

Government added to its exhibit list on September 11, 2021 (Dkt. No. 2188).

         Exhibit 709 is a page from USC’s website addressing the college admissions scandal.

The page details self-serving findings about USC’s admissions practices and outlines steps taken

by USC in response to those findings. The findings are drawn from two sources: (1) information

USC learned “in the course of cooperating with the government’s investigation,” and (2) USC’s

subsequent internal review. Exhibit 709 is, essentially, a summary of findings from two out-of-

court investigations. Exhibit 709 also serves as a USC press release, trying to shift blame for its

own fundraising policies and providing self-affirming conclusions about its admission’s

practices.


                                                 1
        Case 1:19-cr-10080-NMG Document 2190 Filed 09/13/21 Page 2 of 5




       Exhibit 709 squarely violates the prohibition against hearsay and is inadmissible for its

truth. 1 “Out-of-court statements offered to prove the truth of the matter asserted are generally

regarded as hearsay and, thus, inadmissible,” unless they fall within a recognized exception to

the prohibition on hearsay. See United States v. Mehanna, 735 F.3d 32, 55 (1st Cir. 2013); see

also United States v. Pelullo, 964 F.2d 193, 197 (3d Cir. 1992) (finding reversible error when

trial judge permitted the admission of hearsay evidence over defendant’s objection when

government “failed to satisfy any of the hearsay exceptions”). When a university is caught up in

an admissions scandal, it may be a wise public relations practice to provide a summary of

information selectively gleaned from various investigations and a promise of action. But there is

no hearsay exception under the Federal Rules of Evidence that permits the Government to offer

such a summary as admissible evidence.

       The Federal Rules of Evidence contemplate the admissibility of evidence resulting from

investigations and specifically preclude the sort of evidence contained in Exhibit 709. First, Rule

803(6) provides a hearsay exception for business records kept in the regular course of business

where the circumstances indicate trustworthiness. Fed. R. Evid. 803(6). One-off investigations

instigated in response to a legal crisis are not within the exception. See 2 KENNETH S. BROWN,

MCCORMICK ON EVIDENCE § 288 at 438,440-41 (7th ed. 2013); United States v. Reyes, 239

F.R.D. 591, 600 (N.D. Cal. 2006) (finding that “[d]ocuments produced in a full-fledged, one-

time internal investigation into alleged corporate malfeasance do not fall under” 803(6) because

“they lack the hallmarks of reliability that justify the admission of run-of-the-mill business

records”). USC’s internal review was not record keeping in the regular course of business, as




1
      Though inadmissible for its truth, Exhibit 709 may well be admissible for the purpose of
impeaching witnesses. Impeachment, however, is not the Government’s purpose.
                                                 2
        Case 1:19-cr-10080-NMG Document 2190 Filed 09/13/21 Page 3 of 5




permitted by 803(6), but rather an isolated response born out of public scandal, a circumstance

indicating a lack of trustworthiness. 2

       Second, Rule 803(8) permits the admission of public records, including “factual findings

from a legally authorized investigation,” but expressly excludes such findings when offered

against a criminal defendant. Fed. R. Evid. 803(8). The Government is attempting to do

something specifically prohibited—use USC’s summary to admit the factual findings of its

investigation against the Defendants. The investigatory findings contained in Exhibit 709 are

hearsay not allowed by any exception and must be excluded.

       Moreover, admitting Exhibit 709 would violate Rule 403 and invade the province of the

jury. To be admissible, evidence must be relevant “and its probative value must not be

substantially outweighed by its unfairly harmful or prejudicial effect upon the jury.” United

States v. St. Michael's Credit Union, 880 F.2d 579, 599-00 (1st Cir. 1989) (reversing defendant’s

conviction where evidence was admitted in violation of Rule 403); cf. United States v. Barnwell,

2017 U.S. Dist. LEXIS 39767, at *12-13 (S.D.N.Y. Mar. 20, 2017) (citation omitted)

(determining that documentary evidence using terms such a “‘manipulation’” and “‘fraud’”

which are the “‘subject of diverse judicial interpretations’” is improper because it “runs the risk

of misleading the jury, unfairly prejudicing Defendant, and invading the province of the jury to

decide the ultimate issues”). Defendants would be unfairly prejudiced and the jury would be



2
        The self-interested findings and conclusions contained in Exhibit 709 are similar to those
asserted in the declaration of Timothy Brunold, Dean of Admissions at USC, which Magistrate
Judge Kelley found incredible: “I don't for a second believe Mr. Brunold's affidavit . . . .
[Defendants’ are] digging assiduously for documents showing that donations affected a person's
chance of getting in, and U.S.C. is denying that's true. . . . I just think that's not credible.”
Transcript of Motion Hearing at 27-28, United States v. Colburn et al, No. 1:19-CR-10080-NMG
(D. Mass. Nov. 26, 2019), ECF 673. If admitted, the Defendants will be entitled to impeach the
statements in Exhibit 709 with multiple specific admissions that directly contradict its
conclusions.
                                                 3
        Case 1:19-cr-10080-NMG Document 2190 Filed 09/13/21 Page 4 of 5




misled if hearsay evidence providing USC’s self-serving conclusions about its admissions

practices was improperly admitted for its truth. Further, to the extent Exhibit 709 is relevant to

the admissions practices of USC at the time of the admission of Defendants’ children, it would

be needlessly cumulative of other evidence.




 Respectfully submitted:

 Counsel for John Wilson:

 /s/ Michael Kendall
 Michael Kendall (BBO # 544866)                               Andrew E. Tomback (pro hac vice)
 Lauren M. Papenhausen (BBO# 655527)                          MCLAUGHLIN & STERN, LLP
 WHITE & CASE LLP                                             260 Madison Avenue
 75 State Street                                              New York, NY 10016
 Boston, MA 02109-1814                                        Telephone: (212) 448-0066
 Telephone: (617) 979-9310                                    atomback@mclaughlinstern.com
 michael.kendall@whitecase.com
 lauren.papenhausen@whitecase.com

 Counsel for Gamal Abdelaziz,

 /s/ Brian T. Kelly
 Brian T. Kelly (BBO # 549566)
 Joshua C. Sharp (BBO # 681439)
 Lauren M. Maynard (BBO # 698742)
 NIXON PEABODY LLP
 53 State Street
 Boston, MA 02109
 617-345-1000
 bkelly@nixonpeabody.com
 jsharp@nixonpeabody.com
 lmaynard@nixonpeabody.com

 Robert Sheketoff (BBO # 457340)
 One McKinley Square
 Boston, MA 02109
 617-367-3449


Dated: September 13, 2021

                                                 4
       Case 1:19-cr-10080-NMG Document 2190 Filed 09/13/21 Page 5 of 5




        CERTIFICATE OF COMPLIANCE WITH LOCAL RULES 7.1 AND 112.1

         The undersigned counsel hereby certifies that counsel for Defendants have attempted to
meet and confer with the Government and attempted in good faith to resolve or narrow the issues
raised by this motion. Defendants were unable to receive a response from the Government prior
to filing.

                                           /s/ Michael Kendall
                                           Michael Kendall




                               CERTIFICATE OF SERVICE

      This document is being filed on the date appearing in the header through the ECF system,
which will provide electronic copies to counsel of record.

                                           /s/ Michael Kendall
                                            Michael Kendall




                                              5
